5 So. 3d 794 (2009)
F.C., Father of T.L., minor child, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 1D08-4315.
District Court of Appeal of Florida, First District.
March 31, 2009.
Edith E. Sheeks, Regional Civil Appellate Counsel, and Octavia Edwards, Assistant Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel, First Region, Tallahassee, for Appellant.
Jeffrey Dana Gillen and Acelo I. Pedroso, Department of Children and Families, Children's Legal Services, for Appellee.
PER CURIAM.
Appellant F.C. appeals an order terminating his parental rights as to the child T.L. He argues that there was error in terminating his parental rights because the evidence established that the Department of Children and Families failed to meet its statutory burden to perform a diligent search. The Department has filed an amended concession of error on this issue which we find to be proper. Accordingly, the final judgment is reversed as it relates to F.C. and the child T.L. and the cause is remanded to the circuit court for further proceedings.
REVERSED.
BARFIELD, VAN NORTWICK, and LEWIS, JJ., concur.